Title: From John Adams to François Adriaan Van der Kemp, 9 April 1811
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy April 9, 1811

I am much obliged by your favour of 28th March. Is it a proof that Manilius has not been read by any of the learned Men in Europe for thirty Odd years, when We See that the discovery of the Prophecy, or prophetic History of the Progress of human Reason, was reserved for 1811 and the retired Philosopher of Olden barneveldt?
How many Questions and Reflections are excited by the Lines you Send me? Was Electricity known in the Reign of Tiberius? Was it Suspected that Electrical Fire Sometimes arises out of the Earth and ascends to the Skies? The rise of vapours and the descent of Showers is not yet very Satisfactoryly explained and Winds in Storms and Hurricanes are Still noisy enough. The Causes of Winds are Still unknown. Earth quakes and Volcanos are Still misteries, and no Man can tell why Snow is softer than hail. We may indeed guess why Winter is colder than Summer.
Was it Jussiue or Haller, or Duhamel or Reaumur, or what other Philosopher, who first remarked the Resemblance between the Phenomina of Thunder and Lightening, and the Sparks and crashes of Electricity? Franklin was not certainly the first who conceived the Idea or entertained the Suspicion.
If, rapt into future times, Manilius Saw Franklin in prophetic vision: it does not appear that Hume and Voltaire Tom Paine or Joel Barlow were foreseen by any Seer So ancient. Lucretius to be sure was a great Philosopher in the modern sense of the Word. But has any of  foretold the Decapitation of all Kings? the annilation of all Nobles and the Unfrocking of all Priests?
I rejoice that you are drawing the outlines of the moral and physical Causes of the Revolutionary Spirit in the latter Part of the 18th Century. So far from Saying that I will not touch it; if you will give me a hint of your principal Topicks I may assist you a little in my poor Way and narrow Circle. Let me try my Luck at guessing.
1. The Discovery of America—2. The Increase and Extension of Commerce. 3. The Increase of Money and the quantity of the prescious Metals. 4. The Discovery of the new Passage to China and the East Indies and the Extension of Navigation round the Globe. 5 The Progress of the Reformation. 6. The Resurection of Letters. 7 Voltaire and the Host of Philosophers before, during and after his Time. 8. The Encyclopedists 9. The Œconomists. 10. Masonry 11. Illuminati. Will you exclude any of these? And what others will you admit?
If you could visit us at Quincy and spend a few Weeks with us, We Should esteem it a great favour and you would make Us very happy. Some of my Books would amuse you, the Scenes of Nature around Us would delight you. The Comforts of Life Should be yours. We are little concerned with the Luxuries.
How far are you from Lebanon where my Daughter lives. Is there a Road between you?
I am as usual
John Adams